DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 16 NOVEMBER 2021, with respect to the objection to the abstract, the objection to the drawings, and the double patenting rejection have been fully considered and are persuasive.  The objection to the abstract, the objection to the drawings, and the double patenting rejection has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 16 NOVEMBER 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10/532,358 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
In response to the Applicant's amendments, the grounds of rejection for Claims 16-25 are modified compared to the previous action due to the amendment, however rely on the same prior art.
Claims 26-35 remain withdrawn from consideration as a non-elected method. 
In the REMARKS, Applicant has asserted that the BROWN reference does not discloses basically Claim 16.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the previous rejection and in the rejection below, the Examiner has clearly mapped how the BROWN reference was interpreted, in particular, embodiment of Figure 1, described Columns 23 
In the REMARKS filed on 16 NOVEMBER 2021, Applicant has amended Claim 16 to further define the invention so that ‘a plurality of partition of a sample of a sample fluid, each comprising a subvolume of the sample fluid and positioned within a respective one the plurality of traps’. 
Regarding this new limitation, this is directed towards material worked upon by the apparatus.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.  The limitation regarding partitions of fluid does not define the structure of the overall device.  
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Furthermore, the newly added limitation is taught by the cited reference and it indicated in the rejection below. 
In BROWN, Column 24 line 11-56, the disclosure describes when the device is assembled (also described in the previous rejection).  “When assembled, the substrate 20 and cover 22 are attached together, with the facing surface 36 of the cover being spaced from the facing surface 28 of the substrate.  The space between the facing surfaces 36 and 28 defines a flow-through channel through which sample fluid and displacing fluid may travel.  The facing surfaces 36 and 28 are maintained spaced apart by spacer strips 40, which may comprise transfer adhesive strips, films or adhesive layers applied to edge regions of the substrate…. When assembled, a sample of fluid medium, for example, an aqueous PCR sample, can be introduced to the flow-through channel by entering a gap at a lateral edge of the assembly.  The sample flows through and fills the flow-through channel and the sample chambers, which are in fluid communication with the flow-through channel.”
The bolded section reads on the newly amended limitation of the material worked on by the system, but does not does not impart patentability to the claims.  The small amount of fluid medium that flow into the sample chambers is considered a plurality of partitions of sample fluid, each comprising a subvolume of sample in one of the traps. 
The rejection below has been amended to reflect the newly added limitation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16-25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by BROWN, US Patent 6,143,496.
Applicant’s invention is drawn towards a device, a system. 
Regarding Claim 16, the reference BROWN discloses a system, Figure 1, Column 4 line 33, analytical assemblies, comprising: a microfluidic device, Figure 1, comprising a substrate a plurality of partitions of sample fluid, each comprising a subvolume of the sample fluid and positioned within a respective one of the plurality of traps, Column 24 line 32-37, Column 25 line 56-67; and a detector to detect, monitor, or analyze each partition of sample fluid retained within a corresponding trap, the detector to detect emissions from one or more detectable markers associated with a target molecule in response to the occurrence of a polymerase-chain reaction (PCR) reaction in one or more partitions of sample fluid, abstract, Column 5 line 36-49, Column 14 line 12-35, Claim 1 and 7.
Regarding this new limitation which is indicated by the underline, this is directed towards material worked upon by the apparatus.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.  
Additional Disclosures Included are: Claim 17: wherein the system of claim 16, wherein each of the plurality of partitions of sample fluid is positioned within a response one of the plurality of traps in response to flow of an immiscible fluid through the channel, Column 8 line 63-Column 9 line 2, Column 9 line 48-65, Column 13 line 28-40, Column 24 line 32-37, Column 25 line 56-Column 26 line 5.; Claim 18: wherein the system of claim 17, Claim 19: wherein the system of claim 18, wherein each of the plurality of partitions of sample fluid is separated from one another and retained within a respective trap via the immiscible fluid positioned over the opening of each trap, Column 13 line 28-40, 48-55, Column 9 line 24-45, sample can be loaded by many techniques over chamber opening, Column 11 line 16-61, Claim 14.; Claim 20: wherein the system of claim 17, wherein the immiscible fluid is an oil, Column 8 line 19-29, Column 9 line 40-47, 55-65.; Claim 21: wherein the system of claim 16, wherein the target molecule is a biological molecule, Column 5 line 54, Column 14 line 2-6.; Claim 22: wherein the system of claim 21, wherein the sample fluid comprises at least one biological molecule and one or more chemical reagents for conducting a biological reaction with the at least one biological molecule resulting in the formation of a reaction product upon undergoing the PCR reaction, Column 14 line 2-11, Example 1 Control 1, Column 30 line 63-Column 31 line 15.; Claim 23: wherein the system of claim 22, wherein the detector measures at least one property associated with a partition of sample fluid based on detection of emissions from the one or more detectable markers, Column 4 line 43-48, Column 5 line 22-30, Column 10 line 30-35.; Claim 24: wherein the system of claim 23, wherein the detector is at least one of an optical detector and a fluorescence detector, Column 5 line 22-30, Column 4 line 43-48, Column 10 line 34, 51-59.; and Claim 25: wherein the system of claim 24, wherein the detector detects an intensity of a fluorescent signal emitted from a detectable marker associated with a reaction product in one or more of the partitions of sample fluid for quantitative analysis and/or captures one or more images of a fluorescent signal emitted from a detectable marker associated with a reaction product in one or more of the partitions of sample fluid for quantitative analysis, Column 10 line 51-59, Figure 8, Column 32 line 14-28, All Examples.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797